tcmemo_2009_73 united_states tax_court steven j stanwyck petitioner and joan stanwyck intervenor v commissioner of internal revenue respondent docket no 533-07l filed date steven j stanwyck pro_se john o kent for intervenor michael w tan for respondent memorandum opinion vasquez judge petitioner seeks review of respondent’s denial of section relief and review of respondent’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax continued rejection of other claims petitioner raised with respect to a notice_of_intent_to_levy and a notice of the filing of a lien at the time he filed his petition petitioner resided in california joan stanwyck intervenor intervened on date after receiving a notice of filing of petition and right to intervene from respondent filed date petitioner and intervenor were married and filed joint income_tax returns for and petitioner requested sec_6015 relief from joint_and_several_liability for those years petitioner and intervenor are now divorced on date petitioner filed a petition pursuant to chapter of the u s bankruptcy code in the u s bankruptcy court for the central district of california pursuant to u s c sec_362 this proceeding has been stayed as to petitioner in the court’s order to show cause dated date we directed the parties to show why the proceedings should not be stayed as to intervenor both intervenor and respondent argue that there is only one proceeding before this court the proceeding of petitioner further intervenor is allowed by statute to intervene in this proceeding because this proceeding is stayed intervenor’ sec_1 continued court rules_of_practice and procedure rights to intervene are stayed on the other hand petitioner argues that a bankruptcy stay applies to a person and not to an entire proceeding opinion i sec_6015 relief and intervention by nonrequesting spouse spouses who file joint returns are jointly and severally liable for the entire tax_liability which may be collected from either spouse see sec_6013 however sec_6015 provides that notwithstanding sec_6013 a joint filer may elect to seek relief from joint_and_several tax_liability congress vested this court with jurisdiction to review a taxpayer’s claim for relief from joint_and_several_liability under specified circumstances 119_tc_267 affd 360_f3d_361 2d cir see also 115_tc_118 114_tc_354 claims for spousal relief can be raised in several different types of proceedings including petitions filed under sec_6015 sec_6320 sec_6330 or sec_6213 123_tc_320 king v commissioner supra pincite petitioner requested such relief after receiving a final notice--notice of intent to levy and notice of your right to a hearing and notice_of_federal_tax_lien filing and your right to a hearing petitioner was denied relief pursuant to sec_6015 on date and petitioned this court on date for cases involving requests for spousal relief sec_6015 directs this court to establish rules to provide notice to the nonrequesting spouse and an opportunity to become a party to the proceeding pursuant to rule and king intervenor was notified of petitioner’s petition seeking relief from joint_and_several_liability and of her right to intervene in petitioner’s case by intervening intervenor became a party see 127_tc_214 an intervening party is not granted rights or immunities superior to those of the other parties may not enlarge the issues or alter the nature of the proceeding and must abide by the court’s rules id this proceeding concerns issues petitioner raised including whether petitioner is entitled to relief from his joint tax_liability intervenor’s liability is not at issue see 128_tc_108 sec_6015 provides as follows sec_6015 petition for review by tax_court -- notice to other spouse --the tax_court shall establish rules which provide the individual filing a joint_return but not making the election under subsection b or c or the request for equitable relief under subsection f with adequate notice and an opportunity to become a party to a proceeding under either subsection ii the automatic_stay in bankruptcy cases a bankruptcy filing generally triggers an automatic_stay of tax_court proceedings concerning the debtor id at the time petitioner filed for bankruptcy date u s c sec_362 provided in relevant part sec_362 automatic_stay a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title or an application filed under sec_5 of the securities investor protection act of operates as a stay applicable to all entities of-- the commencement or continuation of a proceeding before the united_states tax_court concerning a corporate debtor’s tax_liability for a taxable_period the bankruptcy court may determine or concerning the tax_liability of a debtor who is an individual for a taxable_period ending before the date of the order for relief under this title the automatic_stay generally operates to temporarily bar actions against or concerning the debtor or bankruptcy_estate as applicable in 128_tc_108 u s c sec_362 read the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor the bankruptcy abuse prevention and consumer protection act of publaw_109_8 119_stat_127 amended u s c sec_362 to its current version effective in cases commenced on or after date id sec_1501 119_stat_216 the amended version removed the phrase the debtor and replaced it with the phrase a corporate debtor’s tax_liability for a taxable_period the bankruptcy court may determine or concerning the tax_liability of a debtor who is an individual for a taxable_period ending before the date of the order for relief under this title 97_tc_544 in a chapter bankruptcy an automatic_stay is generally lifted at the earliest of the closing of the case the dismissal of the case or the grant or denial of a discharge u s c sec_362 this court has jurisdiction to determine whether the automatic_stay under u s c sec_362 prevents us from proceeding see 95_tc_655 this court has previously construed the phrase concerning the debtor that appeared in the prior version of u s c sec_362 we have not yet construed the phrase concerning the tax_liability of a debtor who is an individual that appears in the current version of u s c sec_362 however the current version of u s c sec_362 and the prior version construed in kovitch are very similar insofar as relevant here both focus on the tax_liability of the debtor in bankruptcy our prior cases construing the previous version of in kovitch v commissioner supra pincite we stated as follows we have construed the phrase ‘concerning the debtor’ in u s c sec_362 narrowly to mean that the automatic_stay should not apply unless the tax_court proceeding possibly would affect the tax_liability of the debtor in bankruptcy 126_tc_359 95_tc_51 affd without published opinion 995_f2d_235 9th cir thus we must decide whether the current proceeding involving petitioner’s request for sec_6015 spousal relief affects mr kovitch’s tax_liability for purposes of applying the automatic_stay fn ref omitted u s c sec_362 are relevant to our determination in this case in kovitch we had to decide whether the taxpayer’s case involving her request for sec_6015 relief affected the tax_liability of her ex-husband who had filed a notice of intervention and shortly thereafter filed for bankruptcy here rather than intervenor being a debtor in bankruptcy petitioner is a debtor in bankruptcy petitioner’s tax_liability is in issue the plain language of sec_6015 supports respondent’s and intervenor’s argument that there is only one proceeding see id an opportunity to become a party to a proceeding under either such subsection a new proceeding is not created when there is an intervention rather the intervenor simply becomes a party to the existing proceeding id whether petitioner should be relieved of liability for the tax_liabilities at issue and whether petitioner’s other claims have merit are the concerns of this proceeding intervenor seeks to participate in the proceeding and offer information related to whether petitioner should be awarded relief pursuant to sec_6015 the automatic_stay of u s c sec_362 must stay this proceeding also as to intervenor as we stated in tipton v commissioner supra pincite the intervening party is not granted rights or immunities superior to those of the other parties accordingly the automatic_stay of u s c sec_362 applies to intervenor to reflect the foregoing an appropriate order will be issued
